DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 20130023395) in view of Ward (US 20030222372).
As to claims 1, 2, and 20, Nakamura teaches a die assembly (Fig. 2) and equipment capable of forming a bundle of fibers into a rod.  Nakamura teaches a die (12) having a body defining a passage (2) capable conducting a bundle of fibers through the die from an inlet that tapers in a downstream section (near S) to an outlet (near 13) that communicates with the forming section.  The Nakamura die has a constriction in the passage downstream of the inlet (curved portion of 12, see annotated figure below) shaped to form the fibers of the bundle into a desired configuration as the bundle passes through the die at the entrance to the forming section.  Nakamura provides at least one conduit (18) in the body capable of discharging a heated treatment fluid immediately downstream of the entrance to the constriction.  Nakamura’s conduit (18) is in a direction depicted as less than 90 degrees to a direction of movement of the bundle of fibers through the die and is capable of delivering heated treatment fluid to the passage through the body of the die to cure a fiber bundle in the passage.
Nakamura is silent to a housing defining a chamber into which the heated treatment fluid is introduced, the chamber being configured so that heat from the heated treatment fluid is conducted from the chamber to the passage through the body of the die; wherein the at least one conduit in the body communicates between the chamber and the passage for the introduction of said heated treatment fluid from the chamber into said passage.
However, Ward demonstrates that it is known to provide an introduction port (31) in a chamber (32) capable of delivering heated treatment fluid to conduits similar to those of Nakamura (18).  
It would have been obvious to incorporate the Ward chamber into Nakamura because Nakamura suggests delivery of steam ([0019]) through conduits (18) but is silent to how the steam is delivered to the conduits, and Ward teaches a chamber specifically for delivering heated treatment fluid to conduits, within the scope of Nakamura’s suggestion.

    PNG
    media_image1.png
    348
    585
    media_image1.png
    Greyscale

Annotated Fig. 2 from Nakamura (US 20130023395)
	As to claims 3 and 4, Nakamura provides a die assembly with a passage including a constriction between an inlet section and forming section (downstream of constriction and before outlet).  The Nakamura passage tapers from the inlet toward the constriction (see annotated figure above).  
As to claims 5 and 6, Nakamura provides an outlet section which has a larger circumferential profile than the constriction (note gap between die and fiber bundle near 13 above) and which communicates with the passage and the constriction (constriction is on opposite end from outlet).  
As to claims 7-11, in the combination where Nakamura provides a die assembly and Ward provides a chamber surrounding a die assembly, the subject matter of these claims is met.  The Nakamura die surrounded by the Ward chamber provides a die (Nakamura) configured to conduct heat from a chamber (Ward) through the body of the die (Nakamura) to transfer heat in a desired manner to the constriction, inlet, and outlet.  Note Ward’s Fig. 1 where the steam chamber (32) extends all the way from the inlet (left end) to outlet (right end).  The Ward chamber and the combination with Nakamura inherently provide heat transfer in desired proportions.  
As to claims 12-16, Nakamura provides a mandrel (13) which is mounted in a mandrel assembly (14) adjacent the die and projects into the passage of the die to direct the fiber bundle between the mandrel and the walls of the passage through the constriction (Fig. 2).  The mandrel also defines a conduit for delivering fluid to the fiber bundle (Fig. 3, items 24) in a direction that is not opposed to the direction of movement of the fiber bundle (fluid delivered at 90 degrees to fiber is not interpreted as “opposed” in light of the further limitation in claim 17).  
As to claim 17, while Nakamura does not specifically teach an acute angle, Nakamura does teach an acute angle between the movement of the fiber bundle and conduits 18.  It would have been prima facie obvious to provide the Nakamura mandrel conduits (24) also at an acute angle to the direction of movement of the fiber bundle consistent with Nakamura’s other conduits (18).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 20130023395) in view of Ward (US 20030222372), and further in view of Chehab (US 6,059,706).
As to claims 18 and 19, Nakamura is silent to the conduits in the inlet section upstream of the constriction and in a junction between upstream and downstream sections of the inlet section.
However, Chehab teaches (column 9) a similar device with openings (28-36) positioned upstream of a constriction and in a junction between upstream (right of 28) and downstream (left of 36) sections of an inlet section.
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Chehab openings into the Nakamura apparatus as an improvement that would provide the same heating effect already provided by Nakamura along other portions of the die assembly.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 20130023395) in view of Ward (US 20030222372), and further in view of Berger (US 3,774,508).
As to claims 21-23, Nakamura teaches the forming cone (inlet in annotated figure) for receiving a fiber bundle and defining a longitudinally extending passage between the inlet and the outlet, and a mandrel.  Nakamura also teaches a mandrel mounted in the passage of the die assembly.  Nakamura is silent to the divider arranged in the path of the bundle of fibers and connecting the mandrel to a tubular casing.
Berger teaches (Figs. 2-4) a mandrel (20) connected to a tubular casing (38) by a divider/support (46) that projects into the passage.
It would have been prima facie obvious to one of ordinary skill in the art to simply substitute the Berger manner of mounting the mandrel for the mandrel mounting configuration already shown by Nakamura, since both provide known configurations for holding a mandrel in a particular location.

Response to Arguments
Applicant's arguments filed October 24, 2022 have been fully considered but they are not persuasive. The arguments appear to be on the grounds that (a) Nakamura does not disclose a chamber into which the heated treatment fluid is delivered so that heat is conducted from the chamber to the passage of the die, and (b) Claim 1 was revised to more closely define the location of the conduit inlets from the chamber into the passage (discharging heated treatment fluid “into the forming section immediately downstream of the entrance to the constriction”).
The Examiner respectfully disagrees with these arguments.  Regarding (a), while it is true that Nakamura does not disclose a “chamber” as claimed, this structural feature of the apparatus is met by Ward.  Note that in this apparatus claim, only the structural features of the apparatus are given weight. Features such as the temperature of the treatment fluid are not interpreted to be structural features of the apparatus.  Since Ward provides the housing and chamber, the combination meets the structural features of the apparatus even if it were not used in exactly the same manner or with the same temperature fluid.  Regarding (b), the amendment to the position of the conduit with respect to the forming section does not distinguish the claim from the prior art, which is already interpreted to provide this configuration.  To the extent that Applicant’s arguments rely on dimensions depicted in the drawings, this reliance would be misplaced.  The Nakamura conduits are interpreted to be immediately downstream of the entrance to the constriction and the Examiner is unable to ascertain any patentable distinction.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742